t c no united_states tax_court michael a zapara and gina a zapara petitioners v commissioner of internal revenue respondent docket no 9480-02l filed date r moved for reconsideration of our opinion reported in 124_tc_223 zapara i finding that r failed to comply with ps’ written request to liquidate ps’ levied-upon stock accounts as required by sec_6335 i r c zapara i held that ps were entitled to a credit for the value of their seized stock as of the date by which it should have been sold under the statute r contends that ps’ citation of sec_6335 i r c on reply brief constituted the untimely raising of a new issue and that the evidence does not show that ps made sufficient written request pursuant to sec_6335 i r c r also contends that this court lacks jurisdiction to order the relief provided in zapara i which r characterizes as an award of damages pursuant to sec this opinion supplements our prior opinion in 124_tc_223 zapara i i r c which r contends is the exclusive remedy for a violation of sec_6335 i r c held ps’ citation of sec_6335 i r c on reply brief did not raise a new issue but appealed to the correct application of law held further ps’ request to sell the stock complied with the requirements of sec_6335 i r c held further the relief provided in zapara i was not an award of damages but specific relief to provide ps the credit to which they would have been entitled if r had complied with ps’ request to sell the stock held further by failing to adhere to the statutory mandate of sec_6335 i r c r frustrated ps’ ability to use the stock to defray their tax_liabilities and increased their risk with respect to the stock accordingly r is treated as assuming the risk of loss with respect to the stock 767_f2d_1098 4th cir and 449_f2d_623 7th cir followed 419_f3d_944 9th cir distinguished held further sec_7433 i r c does not preclude the specific relief provided in zapara i michael a zapara and gina a zapara pro sese deborah a butler for respondent supplemental opinion thornton judge respondent has moved for reconsideration of our prior opinion in 124_tc_223 zapara i in zapara i we held among other things that in this action pursuant to sec_6330 to review respondent’s jeopardy_levy of certain stock accounts petitioners are entitled to a credit for the value of their seized stock as of the date by which the stock should have been sold under sec_6335 ie days after petitioners requested respondent in writing to sell the stock and apply the proceeds to their outstanding tax_liabilities we remanded the case to the appeals_office for the purpose of establishing the value of the stock accounts as of days after date background we adopt the findings of facts in zapara i for convenience and clarity we repeat here the facts necessary to understand the discussion that follows and we supplement the facts as appropriate on date respondent made a jeopardy_levy with respect to certain nominee stock accounts held on petitioners’ behalf respondent’s collection_division took the position that these stock accounts had a value of approximately dollar_figure million-- more than enough to pay off fully petitioners’ then-outstanding tax_liabilities of about dollar_figure by letter dated date petitioners requested a sec_6330 appeals hearing with respect to the jeopardy_levy during the pendency of their appeals_office case petitioners became concerned about a possible decline in the value of their levied-upon stock the stock petitioners’ then-representative unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years in issue after receiving respondent’s motion for reconsideration we stayed our order remanding this case to the appeals_office steven r mather mr mather requested respondent’s revenue_officer to liquidate the stock accounts and apply the proceeds to petitioners’ outstanding tax_liabilities the revenue_officer directed mr mather to get the appeals officer’s approval for the stock sale consequently on date mr mather faxed to the appeals officer a request for her approval of the stock sale the fax which is not in evidence is described in the appeals officer’s contemporaneous case activity records as asking me for a letter to say okay to release stock for sale on date the appeals officer called mr mather about this request an entry in the appeals officer’s case activity records dated date states called rep mr mather -re sale of stock that had been levied under jeopardy_assessment although no move had been made to sell stock because of cdp hearing per rep-tp taxpayer wants to sell stock while it still has value and have proceeds appkied sic to tax told rep that i would like him to put his request in writing and send to me w cc to ro revenue_officer since he is still working with the ro he said he will do informed rep that i was going to talk to ro about stock sale-he was okay with me doing that-rep had already talked to him about too sic that same day the appeals officer called the revenue_officer who indicated that petitioners had a lot of shares of stock that were not widely traded and that he wanted to determine the fair_market_value and have all proceeds applied to petitioners’ deficiency the appeals officer’s contemporaneous case activity records state that this is what i also want that same day the appeals officer made inquiries of other irs personnel about a possible stock sale and was advised that if fmv fair_market_value is determinate we can sell but if fmv is not determinate then per irm internal_revenue_manual we have to sell at auction in an entry in her case activity records dated date day after the terrorist attacks of date the appeals officer indicated that she would continue to research work with rep on possible sale of stock he has requested to happen a date entry in the appeals officer’s case activity records states rep called-wants to sell stock-i previously talked to ro-he has no problems with it-have to determine fmv-rep to submit info to me in writing-and to ro who will verify and let me know an entry dated date states need to call rep-re status of appeal funds have been levied under jeopardy levy-tp wanted to sell them while they still had value-ro does not object-will oversee-then attack- market fell-therefore believe sale of stock has not happened an entry dated date repeats this language verbatim finally an entry dated date indicates that the appeals officer called revenue_agent f stevens who stated he did not know status of case and that rep did not provide stock information to him to be able to sell stock to pay tax apparently it may not have been worth much the appeals officer’s appeals case memo undated but attached to form 5402-c appeals transmittal and case memo signed date states in pertinent part the representative indicated in discussions with the appeals officer that his goal in resolving the issue in this case was to sell the stock seized by the irs and apply it to the deficiencies owed in addition to getting the audit assessments reduced on appeal in district_court he believed if this was done the amount owed would be resolved and possibly full paid through the stock sale the request to sell the stock was made during consideration of this case the taxpayers believed that the stock would become worthless while the appeal was pending due to the downturn in the market the taxpayers wanted to liquidate the stock so that some credit could be applied to the balance due irs the taxpayers contended that while sic the revenue_officer seized the stock the value of the stock if liquidated was greater than the balance of the liabilities and that it had declined to the point where the value is only a fraction of the balance due the representative was supposed to address this request in writing to appeals in order for consideration sic to sell the stock the revenue_officer was in agreement to the stock sale if it was sold at fair_market_value and all proceeds were applied to the deficiencies owed no request was received in writing from the representative as requested on date a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination was issued to petitioners in the notice_of_determination the appeals_office determined that petitioner sec_4 the record does not otherwise reveal the role of revenue_agent f stevens in this case were precluded from challenging their underlying tax_liabilities for and and that respondent’s jeopardy_levy would not be withdrawn the notice_of_determination does not expressly address petitioners’ request to sell the stock discussion the granting of a motion for reconsideration rests within the court’s discretion 110_tc_440 see lucky stores inc v commissioner tcmemo_1997_70 affd 153_f3d_964 9th cir a motion for reconsideration will be denied absent a showing of unusual circumstances or substantial error estate of quick v commissioner supra see 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir 87_tc_164 whether application of sec_6335 was an untimely new issue petitioners cited sec_6335 only in their reply brief respondent suggests that he therefore lacked adequate opportunity to present evidence and legal argument regarding the application of sec_6335 we disagree before during and after trial petitioners repeatedly raised the claim that respondent had wrongly refused to comply with their request to liquidate the seized stock accounts and to give them appropriate credit as respondent notes in his motion for reconsideration continued clearly respondent had fair warning of this issue in fact respondent’s pretrial memorandum--submitted to the court about weeks before trial--specifically addressed this issue although without reference to sec_6335 or any other legal authority similarly in his opening and reply briefs respondent addressed this issue again without citation to any legal authority arguing that the appeals officer properly refused to comply with petitioners’ request to sell the stock because petitioners failed to submit certain information in writing as requested by the appeals officer we believe that petitioners’ citation to sec_6335 on reply brief does not raise a new issue but appeals to the application of the correct law based upon the record presented and in support of a claim of which respondent was well aware neither party can avoid the application of the correct law to the facts of the case by failing to plead or argue it that is the province of the court 89_tc_105 körner j concurring citing 57_tc_767 continued petitioners did not expressly raise this issue in their petition nevertheless because at trial respondent having previously addressed the issue in his pretrial memorandum acquiesced in the introduction of evidence on this issue without objection it was tried with at least the implied consent of respondent accordingly we treat the issue in all respects as if it had been raised in the pleadings see rule b 103_tc_525 affd 100_f3d_778 10th cir cf 92_tc_1267 holding that the commissioner was not precluded from raising for the first time on brief the applicability of sec_751 affd 906_f2d_62 2d cir respondent was no less well situated than these pro sese petitioners to be aware of the relevant statutory provisions respondent had adequate opportunity to present pertinent evidence at trial regarding petitioners’ claim and the defense thereto that he had asserted even before trial and that constitutes a mainspring of his motion for reconsideration ie that petitioners failed to make an adequate written request for the appeals officer to sell the stock in his motion for reconsideration although he complains that we should have held additional evidentiary hearings on the application of sec_6335 respondent has not expressly requested that we now hold additional evidentiary hearings or described what additional evidence he might now wish to offer we note that in his pretrial memorandum respondent indicated that he expected to call various witnesses including the appeals officer to testify at trial however respondent called no witnesses and offered into evidence only selective portions of the administrative record similarly respondent has not expressly requested the opportunity for additional briefing regarding the application of sec f in his 16-page memorandum of law in support of motion for reconsideration of opinion respondent has included extensive legal argument regarding this matter petitioners have filed a response we conclude that additional briefing would not be helpful to the court the record contains sufficient facts to permit us to decide this case based on the application of sec_6335 particularly in light of our conclusion that petitioners have not raised a new issue we conclude that additional evidentiary proceedings are unnecessary whether petitioners made sufficient request to sell the stock in his motion for reconsideration respondent argues that the evidence does not support the finding in zapara i that the date fax met the requirements of sec_301 d ii proced admin regs in zapara i we acknowledged that because the parties did not stipulate the complete administrative record or offer the date fax into evidence we are unable to determine whether the fax contained all the information specified in the applicable regulations zapara v commissioner t c pincite n we concluded however considering the appeals officer’s subsequent response we believe that the fax was sufficient for purposes of sec_6335 id we reached this conclusion on the basis of all the evidence in the administrative record that was presented to the court that evidence convinces us as discussed in greater detail infra that the appeals officer treated the date fax as a request to sell the stock that she acquiesced in the sale of the stock subject_to petitioners’ submitting information about the stock’s fair market value--information that we concluded is not required by the applicable sec_6335 regulations that she ultimately relegated responsibility for the stock sale to the revenue_officer whose involvement with petitioners’ request predated the date fax and that for a period of some months in late and early the appeals officer was uncertain as to whether or not the stock sale had taken place although the administrative record does not show that the appeals officer expressly determined that the date fax met the requirements of the sec_6335 regulations it also does not show that she expressly made any contrary determination in fact the administrative record does not contain the slightest indication that the appeals officer was even aware of much less based her actions on the directives of sec_6335 or the regulations thereunder this circumstance has complicated our task of evaluating the appeals officer’s response to petitioners’ request to sell the stock but it does not relieve respondent of his duty to comply with the directives of sec_6335 which we briefly review below sec_6335 requires the secretary as soon as practicable after seizing property to publish notice of sale sec_6335 the sale must occur no more than days after such public notice sec_6335 if the owner of the levied- upon property believes the irs is taking too long to publish the final_determination contains no reference to this issue notice of sale sec_6335 provides a remedy see 44_f3d_795 9th cir the owner may request the sale to take place within days and the secretary shall comply with such request unless the secretary determines and notifies the owner within the requisite days that the sale would not be in the best interests of the united_states sec_6335 the federal courts have always required strict compliance by the government with sec_6335 anderson v united_states supra pincite the regulations under sec_6335 prescribe the form in which the sec_6335 request is to be made we have no occasion here to question respondent’s ability to insist upon strict adherence to those regulatory requirements in the first instance when a taxpayer requests respondent to sell seized property but where as in this case respondent’s agents and officers themselves appeared unaware of either the statutory or regulatory requirements under sec_6335 and received and processed petitioners’ request to sell the seized property insisting only upon conditions that lie outside the regulatory requirements and the facts do not indicate that respondent otherwise lacked the information necessary to comply with petitioners’ request respondent cannot be heard to complain in hindsight that petitioners’ request was insufficient respondent contends that the appeals officer did not abuse her discretion in finding that petitioners did not make a written request to sell the stock it is undisputed however that petitioners did make a written request on date in the fax from mr mather to the appeals officer on the basis of all the evidence we have concluded that the fax constituted a request to sell the stock consistent with the manner in which the appeals officer treated itdollar_figure consequently if we were to this court has held that in exercising judicial review pursuant to sec_6330 we review respondent’s determinations de novo where the validity of the underlying tax_liability is at issue but otherwise review respondent’s determinations for abuse_of_discretion see eg 114_tc_604 at least one court has held that in a sec_6330 collection case procedural challenges as opposed to challenges to the correctness of the administrative determination should be reviewed de novo rather than for abuse_of_discretion 345_fsupp2d_1218 w d okla the instant case presents a mix of a sec_6335 procedural challenge and a correctness challenge as to underlying factual matters the standard of review is further complicated by the fact that the final_determination does not expressly address petitioners’ request to sell the stock because we would conclude that respondent erred in failing to comply with petitioners’ request even under the more restrictive abuse_of_discretion standard we need not and do not decide whether a de novo standard of review applies to the procedural challenge presented by this case in a footnote to his legal memorandum in support of his motion for reconsideration respondent quibbles over whether the fax represented an express request by petitioners to sell the stock postulating that it can also be construed as a request to release the levy on the stock or to release the stock back to petitioners the administrative record clearly shows however that the appeals officer treated the fax as a request by petitioners to sell the stock in fact her first documented action after receiving the fax was to call mr mather re sale of stock that had been levied immediately thereafter the appeals officer spoke to the revenue_officer and other irs personnel about a possible sale of petitioners’ stock the following week she made a note in her case activity records that she would continue to research work with rep on possible sale of stock he continued agree with respondent that the appeals officer found that there was no written request submitted by the taxpayers for the sale of the stock we would conclude that such a finding was an abuse_of_discretion as being without sound basis in fact respondent leans heavily on a statement in the appeals officer’s appeals case memo no request was received in writing from the representative as requested the administrative record shows however that what the appeals officer ultimately requested from mr mather and conditioned the sale of the stock upon was information in writing as to the fair_market_value of the stockdollar_figure this conclusion is consistent with the context of continued has requested to happen a day later she spoke by phone to mr mather who according to her notes wants to sell stock the appeals officer’s case activity notes indicate that she would continue to work with mr mather on possible sale of stock he has requested to happen in her appeals case memo the appeals officer states the request to sell the stock was made during the consideration of this case according to a date entry in her case activity records the appeals officer in her first telephone conversation with mr mather after receiving the date fax told him that she would like him to put his request in writing with a copy to the revenue_officer according to the appeals officer’s own characterization of it then this directive was precatory there is no indication that the appeals officer made her consideration of mr mather’s faxed request which was necessarily in writing conditional on his submitting an additional written request to the contrary the case activity records show that immediately after speaking with mr mather the appeals officer spoke with the revenue_officer who was not only already familiar with mr mather’s request but acquiesced in it subject_to ascertaining the stock’s fair_market_value other irs personnel to whom she spoke reiterated concerns about determining the stock’s fair_market_value continued the appeals officer’s complete discussion of this matter in the appeals case memo and with the parties’ fact stipulations which state in pertinent part during the course of petitioners’ collection_due_process case petitioners’ representative raised the following issues that petitioners wished to sell stock in the possession of a revenue_officer and apply the proceeds to their outstanding tax_liabilities with respect to the sale of stock the appeals officer informed petitioners’ representative continued on date less than a week after her prior conversation with mr mather the appeals officer spoke with mr mather again this time her request was for information about the fair_market_value of the stock this information was to be submitted to the revenue_officer for his verification after this the appeals officer seems to have relegated the matter of the stock sale to the revenue_officer and to a revenue_agent in identical entries in her case activity records dated date and date the appeals officer noted that petitioners wished to sell their levied-upon stock and that the revenue_officer does not object-will oversee-then attack- market fell-therefore believe sale of stock has not happened emphasis added the final germane entry is dated date and indicates that the appeals officer called revenue_agent f stevens otherwise unidentified in the record who stated he did not know status of case and that rep did not provide stock information to him to be able to sell stock to pay tax apparently it may not have been worth much these entries suggest several things namely that the appeals officer was aware that petitioners’ request to sell the stock had been and possibly still was under active consideration that the stock sale was held up because of continued lack of information about its fair_market_value and not because of any question as to whether petitioners had otherwise made sufficient written request and that for a period of some months between late and early the appeals officer having relegated responsibility for the stock sale to the revenue_officer and the revenue_agent was uncertain as to whether the sale might have already occurred that he needed to submit information regarding the stock such as the fair_market_value in writing and that a revenue_officer would make a determination regarding the sale of the stock petitioners did not submit the required information regarding the fair_market_value of the stock emphasis added as we discussed in zapara i neither sec_6335 nor the regulations thereunder require the owner to include information about fair_market_value in a request to sell seized property accordingly it was an abuse_of_discretion for the appeals officer to insist on petitioners’ providing such information before complying with the statutory mandate of sec_6335 to comply with the request to sell the seized property in his motion for reconsideration respondent argues that petitioners failed to identify or describe the stock contained in the seized stock accounts and so did not satisfy the requirements of sec_301_6335-1 proced admin regs as pertinent to this line of argument the regulations require a request for sale of seized property to contain a description of the seized property that is the subject of the request sec_301 d ii b proced admin regs in the instant case the seized property was three stock accounts at travis morgan securities inc as described in the notices of levy upon which this case is based and which are part of the administrative record the notices of levy gave the commissioner the rights to all the property in the stock accounts and created a custodial relationship between the irs and travis morgan securities inc such that the stock came into the constructive possession of the government see 472_us_713 dollar_figure accordingly we do not believe that respondent lacked the ability to know the identity of the stocks in the levied-upon stock accounts as necessary to comply with petitioners’ request to sell the stock more to the point the administrative record does not suggest that the appeals officer was ever in doubt as to the identity of the seized property that was the subject of petitioners’ request that the appeals officer ever expressly requested further information in this regard other than as might be incidental to her request for fair_market_value information or that any failure by petitioners to provide such information was the reason for respondent’s failure to comply with petitioners’ request to sell the stock in his memorandum in support of his motion for reconsideration respondent contends that we should remand this case to the appeals officer for a determination as to whether petitioners’ request that respondent sell the stock was sufficient under the sec_6335 regulations in light of the foregoing discussion we do not believe it is necessary productive or appropriate to remand this case to the appeals officer to reconsider in hindsight her compliance with sec_12 in their stipulations of fact the parties have described the stock as being in the possession of a revenue_officer f see 117_tc_183 we believe that the highly predictable outcome of such a remand would only necessitate further judicial review at a later date whether this court has authority to grant petitioners relief in zapara i we held that because respondent neither complied with petitioners’ request to sell the stock nor determined and notified petitioners that selling the stock would not be in the united states’ best interests petitioners are entitled to a credit for the value of the stock accounts as of the date by which the stocks should have been sold under sec_6335 ie days from date zapara v commissioner t c pincite citing 767_f2d_1098 4th cir we held that respondent could not claim any interest or accrue penalties on this credited amount after such date id we noted that if the value of the stock presently exceeds its value as of days from such date then respondent should sell the stock and give petitioners appropriate credit id n in his motion for reconsideration respondent contends that this court lacked jurisdiction to order such relief characterizing it as an award of damages petitioners’ request for a credit on their taxes due to the delayed sale of the stock caused by respondent’s alleged disregard of sec_6335 is a claim for damages pursuant to sec_7433 the united_states district_court may only grant relief because of respondent’s reckless intentional or negligent disregard of the internal_revenue_code or regulations sec_7433 is the exclusive remedy for a taxpayer seeking damages against the united_states for such conduct respondent is correct that this court lacks jurisdiction to award damages pursuant to sec_7433 see williams v commissioner tcmemo_2005_94 chocallo v commissioner tcmemo_2004_152 respondent is incorrect however that we have awarded damages to petitioners pursuant to sec_7433 rather we have provided petitioners specific relief the distinction between damages and specific relief has been explained thus ‘damages are given to the plaintiff to substitute for a suffered loss whereas specific remedies are not substitute remedies at all but attempt to give the plaintiff the very thing to which he was entitled ’ 487_us_879 quoting md dept of human res v dept of health and human servs 763_f2d_1441 ndollar_figure d c cir in zapara i we did not award petitioners damages to substitute for any suffered loss in fact we did not endeavor to ascertain whether petitioners have suffered any loss instead we ordered specific relief that attempts to give petitioners the credit to which they would have been entitled had respondent complied with their request to sell the stock as required by sec_6335dollar_figure our holding in zapara i requires that if the value of the stock is presently no greater than it was as of the last date it should have been sold under sec_6335 petitioners are entitled to a credit against their tax_liability for the value of the stock as of that date otherwise respondent is to sell the continued we have provided petitioners this specific relief in the exercise of this court’s inherent equitable powers as the united_states court_of_appeals for the ninth circuit to which this case is appealable has observed the tax_court possesses within its statutorily defined sphere the authority to apply the full range of equitable principles generally granted to courts that possess judicial powers 264_f3d_904 9th cir affg 113_tc_6 see 231_f3d_541 9th cir even if the tax_court does not have far- reaching general equitable powers it can apply equitable powers within its own jurisdictional competence affg tcmemo_1998_145 20_f3d_173 5th cir concluding that the tax_court is empowered to apply the equitable principle of reformation to a case over which it already has jurisdiction affg tcmemo_1992_36 chocallo v commissioner supra requiring the commissioner to return to the taxpayer with interest the amount collected by levy where the levy had been made without following the hearing procedures required under sec_6330 clearly this case falls within this court’s statutorily defined sphere estate of branson v commissioner supra continued stock and give petitioners appropriate credit either contingency results in a credit to petitioners equal to the value of the stock rather than an award for any suffered loss sec_6330 broadly gives the tax_court jurisdiction with respect to such matter as constitutes the subject of the taxpayer’s appeal from an appeals_office determination at least so long as the underlying tax_liability is of a type over which the tax_court has jurisdiction as it is in the instant case this jurisdictional grant encompasses review of a jeopardy_levy such is at issue here see 119_tc_356 in the exercise of this jurisdiction this court has the authority to review for error respondent’s compliance with petitioners’ request to sell the seized stock inasmuch as this matter is properly part of the subject of petitioners’ appeal from the administrative determination it would be anomalous if this court’s authority were limited to finding such error and did not extend to redressing itdollar_figure whether the equitable remedy provided in zapara i was appropriate in zapara i we treated respondent as having assumed the risk of loss with respect to the stock by failing to adhere to this court has recognized limits to its ability to provide relief in sec_6330 collection cases for instance in 126_tc_1 this court held that it lacks jurisdiction in a sec_6330 proceeding to determine an overpayment or to order a refund_or_credit of taxes paid the decision in greene-thapedi was predicated partly on a long jurisdictional history that militated against this court’s assuming refund jurisdiction without express legislative provision and partly on the absence in sec_6330 of limitations corresponding to the limitations in sec_6511 on claims for credits or refunds of overpayments of tax such concerns are not presented by the instant case which does not involve any claim of an overpayment of taxes and does not involve any refund_or_credit with respect to an overpayment of taxes the sec_6335 mandate to comply with petitioners’ request to sell it in evaluating the circumstances under which the government should be considered to assume the risk of loss with respect to seized property three appellate court cases are especially instructive two of these cases 767_f2d_1098 4th cir and 449_f2d_623 7th cir were discussed in zapara i in these two cases the government was held to have assumed the risk of loss with respect to seized property the taxpayers were afforded the same type of equitable relief that we have provided petitioners the third case 419_f3d_944 9th cir decided after our opinion in zapara i and after the filing of respondent’s motion for reconsideration concluded that the risk of loss did not pass to the government a comparison of the facts and analyses of these three cases convinces us that the result in the instant case properly aligns with the result in barlows and pittman the courts in barlows and pittman held that the government assumed the risk of loss with respect to levied-upon properties an account receivable in barlows real_estate in pittman where it exercised dominion and control_over the properties having failed to publish notice of sale as soon as practicable as required by sec_6335 in each case the government’s actions impeded the taxpayer’s ability to use the levied-upon property to defray outstanding tax_liabilities and increased the taxpayer’s risk with respect to the levied-upon propertydollar_figure in each case the court held that the taxpayer was entitled to equitable relief in the form of credit against tax_liability for the value of the property seized because current sec_6335 had not yet been enacted when barlows and pittman were decided those cases necessarily did not consider the effect of the government’s failure to adhere to the mandate of sec_6335 to comply with the owner’s request to sell the seized property absent a determination and notification to the owner that the sale would not be in the best interests of the united_states confronted with that issue in this case we have concluded that the consequences to petitioner sec_15 the court_of_appeals in 449_f2d_623 7th cir noted that had the government followed the requirements of sec_6335 to advertise and sell the seized real_estate there would have been no question that the taxpayer’s liability would have been reduced to reflect the seizure as the court observed the government did not follow through and sell the property as required by the code instead it held it and permitted it to deteriorate in value id pincite consequently the court concluded we do not conceive that the error of the government and any loss resulting from it are attributable to the taxpayer id the court_of_appeals in 767_f2d_1098 4th cir affirmed on the basis of the district court’s opinion which stated in part the irs assumed the risk of the third-party debtor’s default when the irs acted inconsistently with the statute sec_6335 thereby increasing barlows’ risk in the property and precluding barlows from proceeding against the account itself 767_f2d_1098 4th cir of respondent’s failure to comply with sec_6335 are sufficiently similar to the consequences of the government’s wrongful actions in barlows and pittman as to demand an equivalent remedy for reasons explained in more detail below as previously noted the very object of sec_6335 is to provide a remedy when the taxpayer believes the irs is taking too long to publish notice of sale anderson v united_states f 3d pincite by failing to comply with the mandate of sec_6335 respondent thwarted petitioners’ statutory remedy respondent’s wrongful action was in its consequences to petitioners tantamount to respondent’s exercising dominion and control while failing to adhere to sec_6335 as in barlows and pittman as in barlows and pittman respondent’s wrongful action frustrated petitioners’ ability to use the levied-upon property to defray their tax_liabilities and increased petitioners’ risk with respect to the levied-upon property in these circumstances we do not believe it is dispositive whether respondent’s wrongful action might be said to have constituted the exercise of dominion and controldollar_figure here as in barlows and pittman any loss resulting from respondent’s wrongful action is not attributable to petitioners and should we believe be assumed by respondent accordingly we have followed barlows and in zapara i we concluded that the record did not establish that respondent had exercised dominion and control_over petitioners’ seized stocks 124_tc_223 pittman in assigning the risk of loss to respondent with respect to the seized property and in providing petitioners corresponding equitable relief by contrast in stead v united_states supra the irs did nothing to assume the risk of loss with respect to the levied- upon property unlike the instant case stead involved neither a taxpayer’s request to sell levied-upon property nor the application of sec_6335 in stead the irs had levied upon a bank account controlled by the taxpayers subsequently the levied-upon funds disappeared from the bank account but were neither returned to the taxpayers nor remitted to the irs petitioners paid their outstanding tax_liability and filed a claim_for_refund arguing in essence that they had paid their taxes twice affirming summary_judgment for the government the court_of_appeals for the ninth circuit cited zapara i with apparent approval for the proposition that under most circumstances a tax is ‘paid’ when the government becomes the owner of the property stead v united_states f 3d at dollar_figure citing barlows and pittman the court_of_appeals the court_of_appeals for the ninth circuit did not otherwise address the analysis or holdings of zapara i acknowledged that the risk of loss might pass to the government if it exerted dominion and control_over the levied propertydollar_figure id because the government had taken no action with respect to the taxpayers’ bank account aside from levying upon the funds within it however the court_of_appeals held that the risk of loss did not pass to the government id pincite in confirming that the risk of loss might pass to the government as a consequence of its exercising dominion and control_over seized property the court_of_appeals in stead did not foreclose the possibility that the risk of loss might pass to the government for other reasons to the contrary in dicta the court_of_appeals suggested that the risk of loss might have passed to the government if the taxpayers had shown that the the court_of_appeals stated there are situations in which the government exerts such extensive dominion and control_over a levied property that it should bear the risk of any loss see eg 449_f2d_623 7th cir 767_f2d_1098 a levy without more is not sufficient to transfer the risk of loss to the government unless the government takes affirmative action to administer the levied upon property as it did in pittman and barlows inc a tax levy does not in and of itself equate to payment of tax_liability 419_f3d_944 9th cir government acted with affirmative negligence in serving as custodian of the levied-upon propertydollar_figure id pincite whether sec_7433 is the exclusive remedy by failing to comply with sec_6335 respondent denied petitioners the benefit of the statutory remedy whereby they sought to protect themselves against future losses in the stock’s value respondent suggests however that because sec_6335 specifies no remedy for respondent’s noncompliance there can be no remedy other than as might arise from a civil cause of citing 462_us_198 the court_of_appeals analogized the remedies available to the irs under sec_6331 and sec_6332 to the remedies available to private secured creditors under article of the uniform commercial code stead v united_states f 3d pincite the court_of_appeals noted that u c c sec a requires a secured creditor in possession to use reasonable care in serving as custodian of the property and suggested that the taxpayers might have been entitled to credit against their tax_liability if they could have shown affirmative negligence by the government in this regard id the court_of_appeals in stead had no occasion to consider the application of this standard of reasonable care to a situation like the instant case where the debtor demands the secured party to liquidate the collateral we note however that pursuant to u c c sec a if the secured party negligently fails to liquidate the collateral after a demand to that effect has been made the secured party will be held liable for the resultant loss without regard to the presence in the contract of a clause exempting the secured party from liability anderson uniform commercial code sec pincite 3d ed because we have grounded the specific relief in zapara i on respondent’s violation of sec_6335 we need not and do not decide whether respondent’s employees acted negligently in this regard or whether such negligent conduct might constitute a separate ground for providing petitioners credit against their tax_liability action for damages pursuant to sec_7433 for the reasons discussed below we disagree sec_7433 provides that except as provided in sec_7432 a civil_action brought by a taxpayer against the united_states shall be the exclusive remedy for recovering damages resulting from unauthorized collection actions emphasis added respondent apparently would have us read the underscored language out of the statute fundamental principles of statutory construction preclude us from reading the statute in such a way as to render statutory language mere surplusage see eg 404_us_293 moreover incongruities between the mandate of sec_6335 and the scope of the sec_7433 cause of action for damages suggest that sec_7433 was not intended to occupy or encroach upon the field of available judicial remedies for respondent’s violation of sec_6335 most notably sec_7433 predicates a cause of action for damages on culpable conduct by the commissioner’s officers or employees ie negligent reckless or intentional disregard of statutory or regulatory provisions the statutory mandate of sec_6335 on the other hand does not turn on culpability or the lack thereof a violation of sec_6335 arising for example from a legal misunderstanding by respondent’s employees is no less a violation because it is not negligent reckless or intentional yet under respondent’s view which we cannot characterize as disinterested such a violation apparently would be without remedy either in the form of damages or specific reliefdollar_figure the provisions currently found in sec_6335 and sec_7433 were enacted as part of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 both provisions are included in a set of provisions known as the taxpayer_bill_of_rights intended as the name connotes to promote and protect taxpayer rights s rept pincite in light of these broader purposes of the taxpayer_bill_of_rights and the specific remedial nature of sec_6335 we do not believe that congress intended sec_7433 to displace equitable remedies for violations of sec_6335dollar_figure in a footnote to his memorandum in support of his motion for reconsideration respondent suggests that he is not authorized to credit petitioners’ account as contemplated in zapara i citing sec_6402 respondent states that he is not generally similarly there are other gaps in the scheme of relief under sec_7433 insofar as it might provide a remedy for a violation of sec_6335 for instance whereas sec_6335 entitles the owner of levied-upon property who may or may not be the same person as the taxpayer to request sale of the property sec_7433 limits a cause of action for damages to the taxpayer furthermore the damages available under sec_7433 are capped at dollar_figure for negligent disregard of law and dollar_figure for reckless or intentional disregard of law the legislative_history of sec_7433 gives the reasons for change in toto as follows the committee believes that taxpayers should be provided a civil cause of action to compensate them for damages that arise out of unlawful actions or inaction of irs employees that occur during the determination or collection of federal taxes s rept pincite authorized to credit a taxpayer’s account without an overpayment sec_6402 merely provides a procedure whereby respondent may credit a taxpayer’s overpayment against an outstanding tax_liability before refunding the balance neither sec_6402 nor any other provision of law forecloses respondent from giving petitioners proper credit as ordered by this court in the exercise of its authority pursuant to sec_6330dollar_figure to reflect the foregoing an order will be issued denying respondent’s motion for reconsideration the amount if any of credit due to petitioners will depend upon findings this court has ordered respondent’s appeals_office to make upon remand
